Ray, J.
On the 29th page of the reeo'rd, in this case, is the following entry: “Now come the plaintiffs, by Purdum and Bell, their attorneys, and file their amended complaint in these words.” This amended complaint is in two paragraphs.
To the second paragraph of this complaint an answer in denial was filed. No issue was taken on the first paragraph of the amended complaint. A jury was impanneled and the evidence heard, and a finding and judgment ren-| dered for the appellees, who were the plaintiffs below.
The first paragraph charged that the appellants were members of a ditching company; that the appellees had obtained a judgment against the company'upon a contract made with said corporation; that they had caused execution to *106issue on said judgment, and that the same had been returned wholly unsatisfied; that said judgment ivas in full force, unpaid and unappealed from, and that said company was insolvent. A copy of the judgment, which was rendered by agreement, the execution and return, as also a copy of the articles of association, were made part of the paragraph, and were introduced in evidence on the trial. We think they were sufficient to enable the jury to assess the damages, under the first paragraph of the amended complaint.
N. R. Linsday and J. A. Lewis, for appellants.
N. Purdum, M. Bell, J. E. McDonald and A. D. Roache for appellees.
The judgment is affirmed, with costs.